       Case 4:82-cv-00866-DPM Document 5686 Filed 08/07/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

 LITTLE ROCK SCHOOL DISTRICT,                                     PLAINTIFFS
 et al.

 v.                          No. 4:82-cv-866-DPM

 NORTH LITTLE ROCK SCHOOL DISTRICT,                             DEFENDANTS
 et al.

 LORENE JOSHUA, et al.                                         INTERVENORS

                        MOTION FOR UNITARY STATUS

      Jacksonville/North Pulaski School District (JNPSD), through its attorneys

Scott P. Richardson, states as follows for its Motion for Unitary Status:

      1.     From its creation in November of 2014, through its final detachment on

June 30, 2016, to today, JNPSD has substantially complied in good faith with the

requirements of Plan 2000.

      2.     JNPSD remains under active court supervision in the areas of

academics, student discipline, staffing incentives, and monitoring.

      3.     As explained more fully in the Brief of Law filed herewith, JNPSD has

substantially complied with Plan 2000’s requirements in these areas.

      4.     Pursuant to Rule 60, the Court may release JNPSD from active court

supervision based on a change of circumstances including compliance with the

District’s desegregation plan; because applying Plan 2000 prospectively is no longer

equitable; and for other reasons justifying relief. Fed. R. Civ. P. 60(b)(5) & (6); Rufo

v. Inmates of the Suffolk County Jail, 502 U.S. 367 (1992); Freeman v. Pitts, 503 U.S.

467, 112 S.Ct. 1430 (1992); Horne v. Flores, 557 U.S. 433, 129 S.Ct. 2579 (2009).


                                           1
       Case 4:82-cv-00866-DPM Document 5686 Filed 08/07/20 Page 2 of 2



      5.     JNPSD requests that it be declared unitary, released from court

supervision, and released from the dictates of Plan 2000.

      WHEREFORE, JNPSD respectfully requests a ruling from the Court that it is

unitary in the areas of student discipline, academics, staffing incentives, and

monitoring; alternatively, if the Court finds that should not be so released, JNPSD

requests that Plan 2000 be modified to reflect the changed circumstances and provide

a more accurate path to release from court supervision; and for all other relief to

which JNPSD is entitled.

                                       Respectfully Submitted,


                                By:    Scott P. Richardson (2001208)
                                       McDaniel, Wolff, & Benca, PLLC
                                       1307 West 4th St.
                                       Little Rock, AR 72201
                                       501.954.8000
                                       866.419.1601 fax
                                       scott@mwbfirm.com

                                       Attorney for Jacksonville/North Pulaski
                                       School District




                                         2
